DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on May 26, 2021 is acknowledged. Claims 1-4, 6, 7 and 9-11 remain pending. Claims 1 and 7 were previously allowed. Applicant amended claim 11. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Brinkman on June 17, 2021.
The application has been amended as follows: 
Claim 9 (Currently Amended) The electronic pipette according to claim 11, wherein the pipette is configured to enable the shortcut to the specific pipetting application [is]to be created on the pipette. 

Claim 10 (Currently Amended) The electronic pipette according to claim 11, wherein the pipette is configured to enable download of the created shortcut. 
Claim Interpretation
As discussed in the previous Office action, this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitation is: “control system” in claim 1.
CPU with a memory.
Reasons for Allowance
Claims 1-4, 6, 7 and 9-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Gruner et al. (WO 2012/045418 A1) disclose an electronic pipette (see pg. 10, 2nd full paragraph), the pipette comprising:
a piston actuated in a cylinder by a motor (see pg. 7, last full paragraph and pg. 17, last full paragraph);
a control system for carrying out pipette operations (see pg. 22, 1st full paragraph); and
a user interface for operating the pipette (see pg. 22, first full paragraph), which user interface comprises a display 8 (see Fig. 3c and 1st full paragraph of pg. 36),
wherein a main menu of the user interface comprises a user defined shortcut to a specific pipetting application (see pg. 22, 1st full paragraph and pg. 36, first full paragraph disclosing that the user interface is a smartphone and that the pipetting application can be in the form of a downloadable app). 
However, the control system and the user interface are not integrated with the Gruner et al. pipette, as recited in claim 1. Based on the disclosure of Gruner et al., there is no motivation to modify the pipette to arrive at the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SANG HWA HYUN whose telephone number is (571)272-8559.  The examiner can normally be reached on M-F 9:30-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL S HYUN/             Primary Examiner, Art Unit 1797